DETAILED ACTION	

1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.         This office action is in response to the Applicant Arguments/Remarks Made in an Amendment filed 03/01/2021.
3.	Claims 1-125 are pending in the case.  Claims 1 and 123-125 have been amended.
4.	The office action is made Final.

Examiner Note
	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

					Double Patenting 
	Applicant’s prefers to handle the double patenting rejection at a later time hence the double patenting rejection is still in effect.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

8.    Claims 1-16, 21, 31-34, 46-48, 50-52, 55, 74-125 are rejected under pre-AIA  35 U.S.C.103 (a) as being unpatentable over Gilder et al (US 20100179940 A1) In view of Yau et al (US 7,155,487 B2) and further in view of Prestan et al (US 20100106691 A1).

9         Regarding claim 1 (Previously presented), Gilder teaches a method comprising: 
coupling a platform comprising a processor and a rules engine to a plurality of databases ([0014], a remote data collection system includes one or more servers (platform) coupled to one or more databases (a plurality of databases). The remote data collection system further includes a definition server (rule engine) communicatively coupled to each of the one or more remote clients, wherein the definition server is configured to provide a plurality of definitions for each remote client agent, and wherein the plurality of definitions define collection rules for data in each client database.), wherein one of the databases is a policy database coupled to the rules engine 10and comprising one or more service policies (Fig 2, [0042], “The metadata messages are built from a configuration database which defines both the system "definition rules" and the client agent "update versions", [0045]); 
forming a grid by coupling a plurality of agents to the platform ([0014], one or more remote clients communicatively coupled to the one or more servers, each of the one or more remote clients includes a remote client agent communicatively coupled to one or more client databases), wherein each agent of the plurality of agents is an agent of the platform running on a client device ([0014]); 
generating metadata at each agent and providing the metadata to the platform instead of content, wherein the metadata corresponds to the content of memory accessible by a plurality of client devices corresponding to the plurality of agents ([0013]-[0015], [0042], [0045], [0096], Fig 11, [0081], The data values stored in the shadow database can be marked by metadata to distinguish between existing data, modified data, deleted data, or new data, in order to facilitate a more intelligent and efficient remote data collection process. See also Fig 15, [0091]);
generating goals representing operations for maintaining a state of the content, wherein the goals are generated by the platform using information of the metadata (Fig 2, [0042], “The metadata messages are built from a configuration database which defines both the system "definition rules" and the client agent "update versions", [0045]);
generating a plurality of tasks corresponding to the goals, wherein the plurality of tasks are is generated by the platform using information of the metadata ([0014], a data collection task, Fig 11, [0076], [0081]);
assigning each task to an agent having access to the content that corresponds to the task, wherein each task is a processing operation 5directed by the platform to be performed by an agent on content accessible by the agent and wherein each task assigned by the platform to the agent is based on the one or more service policies metadata ([0014], a data collection task, Fig 11, [0076], [0081]).

Further Yau teaches generating metadata at each agent and providing the metadata to the platform instead of content (col 9, line 53-56, the server refers the client to the source client by sending it metadata to identify the data and the location of the source client from which it should retrieve the data (step 650)), wherein the metadata corresponds to the content of memory accessible by a plurality of client devices corresponding to the plurality of agents (Abstract, line 10-13 & col 5, line 38-43, Metadata describing the data and clients can be exchanged between the clients and the distribution-coordinating server to coordinate the data distributions and col 5, line 44-51, In the case of data transmission, the metadata can consist of a GUID (Globally Unique Identifier), an MD5 hash, file name, creation time, file size, and/or some similar series of bits that can uniquely denote or describe the data without explicitly sending the data in its entirety.  Thus, for example, when a client notifies the server that it has received a file, the client sends only the metadata to the server rather than the full fil);
using the metadata at the platform to track a location of the content and manage distributed storage, movement and processing of the content among the plurality of agents (col 5, line 52-55); 
generating goals representing operations for maintaining a state of the content, wherein the goals are generated by the platform using information of the metadata (col 8, line 45-67 & col 9, line 1, the customer or developer may provide the details of the project (Goals) to be processed, including specific program code and algorithms that will process the data (maintaining a state of the content), in addition to any data to be processed.  In the embodiment shown in FIG. 1C, this program code takes the form of a task module 1512 (tasks) within the workload, while the data takes the form of work unit 1514 (content).  These two portions make up the project or workload component 1504 of each client agent 270. Information sent from the server systems 104 (platform) to the client agents 270A, 270B.  . . 270C may include task modules (tasks), data for work units (content), and advertising information); 
25generating a plurality of tasks corresponding to the goals, wherein the plurality of tasks are is generated by the platform using information of the metadata (col 8, line 45-67 & col 9, line 1, see also col 9, line 53-56, the server refers the client to the source client by sending it metadata to identify the data and the location of the source client from which it should retrieve the data (step 650)); 
assigning each task to an agent having access to the content that corresponds to the task, wherein each task is a processing operation 5directed by the platform to be performed by an agent on content accessible by the agent and wherein each task assigned by the platform to the agent is based on the one or more service policies (col 5, lines 25-37“the nodes 51 60, 71 82 can include software and/or hardware components for verifying user authenticity and the integrity of data being transferred.  For example, the nodes can perform data integrity checks using hashing or checksum techniques, such as an MD5 hash, or other suitable coding techniques.” see also And col 5, lines 44-59).
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of teachings suggested in Yau’s system into Gilder’s because both systems are directed to management and distribution over a network and by incorporating Yau into Gilder would produce a system that capable of transferring content over a network to multiple recipients that effectively shares the bandwidth of networked computers (Yau, col 2, line 29-32).
Further Preslan teaches wherein the platform comprises data store indexes which index data blocks located across the grid and is configured to perform block level file transfers by moving data blocks 15within the grid ([0040], [0051]-[0056]).
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of teachings suggested in Preslan’s system into Gilder and Yau combined system because all systems are directed to management and distribution over a network and by incorporating Preslan into Gilder and Yau combined system would provide a non-redundant backup of computer systems on a cluster of backup servers.

10.	Regarding claim 2, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Gilder teaches the platform is a master controller for the plurality of agents ([0014], a remote data collection system includes one or more servers (platform) coupled to one or more databases (a plurality of databases). The remote data collection system further includes a definition server (rule engine) communicatively coupled to each of the one or more remote clients, wherein the definition server is configured to provide a plurality of definitions for each remote client agent, and wherein the plurality of definitions define collection rules for data in each client database.).

11.	Regarding claim 3, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Gilder teaches each agent of the plurality of agent functions independently of the platform and any other agent of the plurality of agents ([0014]).
12.	Regarding claim 4, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches the platform receives the metadata of the content instead of receiving the content (col 5, line 44-51, In the case of data transmission, the metadata can consist of a GUID (Globally Unique Identifier), an MD5 hash, file name, creation time, file size, and/or some similar series of bits that can uniquely denote or describe the data without explicitly sending the data in its entirety.  Thus, for example, when a client notifies the server that it has received a file, the client sends only the metadata to the server rather than the full file) and Gilder further teaches wherein a plurality of client devices hosting the plurality of agents comprise distributive storage devices that include the content ([0014]).
13.	Regarding claim 5, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches the platform uses the metadata to maintain at the plurality of databases a master index of the content of the plurality of agents (col 5, line 44-51, GUID & col 6, line 10-15).
14.	Regarding claim 6, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches the metadata comprises data on location of the content (col 5, line 52-55, ).
15.	Regarding claim 7, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches the  metadata comprises data on state of the content (col 6, line 49-56 (data been received)).
16.	Regarding claim 8, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches the metadata comprises data on identity of the plurality of agents (col 5, line 52-56, Client identity).
17.	Regarding claim 9, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches the metadata comprises data on the content to which each agent has access (col 5, line 44-48, col8, line 57-61).
18.	Regarding claim 10, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches the metadata comprises information of the plurality of tasks performed by the plurality of agents (col 6, line 42-52).
19.	Regarding claim 11, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches the task is related to tracking location of the content across the grid (col 6, line 45-47, track the flow of data).20.	Regarding claim 12, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches the task is related to managing storage of the content across the grid (col 8, line 57-67).
21.	Regarding claim 13, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches the task is related to managing movement of the content across the grid (col 6, line 45-47).22.	Regarding claim 14, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches the task is related to processing the content across the grid (col 9, line 25-30).
23.	Regarding claim 15, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches each task comprises conditions of completion for the task (col 6, line 49-52).

24.	Regarding claim 16, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches the plurality of agents collectively monitor the content as directed by the platform (col 6, line 32-36 & col 7, line 40-43, each client system includes a client agent that operates on the client system and manages the workloads and processes of the distributed processing system).

25.	Regarding claim 21, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Gilder teaches the plurality of databases include an agent database that comprises agents available to the platform and information of each agent ([0014]).

26.	Regarding claim 31, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and Gilder further teaches the plurality of databases include a work database ([0014]).
27.	Regarding claim 32, Gilder, Yau and Preslan teach the invention as claimed in claim 31 above, and Gilder further teaches the platform generates a work database corresponding to each agent, wherein the work database includes tasks that are to be performed by the corresponding agent ([0014]).

28.	Regarding claim 33, Gilder, Yau and Preslan teach the invention as claimed in claim 32 above, and Gilder further teaches the work database includes a description of each task that is to be performed by a corresponding agent and information necessary for the agent to perform the task ([0014]).
29.	Regarding claim 34, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and Gilder further teaches the plurality of databases include a capabilities  database that comprises information of capabilities of the plurality of agents ([0014]).

30.	Regarding claim 46, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches the plurality of tasks includes a write task (Abstract, line 2-4).
31.	Regarding claim 47, Gilder, Yau and Preslan teach the invention as claimed in claim 46 above, and further Yau teaches the write task includes the agent copying at least one blob of a file from a first location to a second location, wherein each of the first location and second location correspond to client devices coupled to the grid (abstract, line 2-10).

32.	Regarding claim 48, Gilder, Yau and Preslan teach the invention as claimed in claim 46 above, and further Preslan teaches the at least one blob comprises a representation of a fragment of a file in the content, wherein the fragment is a component of the file (Fig 6 & 7).

33.	Regarding claim 51, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches the plurality of tasks comprises an upload task that includes copying a representation of a file of the content from a device accessible by the agent to a remote storage device (col 4, line 33-41).
34.	Regarding claim 52, Gilder, Yau and Preslan teach the invention as claimed in claim 51 above, and further Yau teaches the agent reports to the platform addition of the file to the content accessible by the agent and, in response; the platform assigns a task to the agent to upload the file (Abstract, line 7-10).

35.	Regarding claim 74, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and Yau further teaches the metadata is generated by the plurality of agents, wherein metadata generated by an agent corresponds to the content to which the agent has access (col 5, line 44-56).
36.	Regarding claim 75, Gilder, Yau and Preslan teach the invention as claimed in claim 74 above, and Yau further teaches the agent generates the metadata by scanning content of each file to which the agent has access (col 5, line 44-51).

37.	Regarding claim 76, Gilder, Yau and Preslan teach the invention as claimed in claim 75 above. And further Preslan teaches the agent generates the metadata by splitting the content of the file into a plurality of fragments (Fig 4, element 402), wherein each fragment comprises a variable size component of the file (Fig 4). 

38.	Regarding claim 77, Gilder, Yau and Preslan teach the invention as claimed in claim 76 above, and Preslan further teaches the variable size fragments are between a pre- specified minimum length and maximum length ((fixed size chunks)).
39.	Regarding claim 78, Gilder, Yau and Preslan teach the invention as claimed in claim 76 above, and Preslan further teaches the agent generates the metadata by generating a plurality of blobs that represent the plurality of fragments, wherein each blob represents a fragment (Fig 6).
40.	Regarding claim 79, Gilder, Yau and Preslan teach the invention as claimed in claim 76 above, and Preslan further teaches the agent generates the plurality of blobs using a data fingerprinting algorithm that comprises running, for each byte in the content, a hash algorithm over components of the content, wherein the hash algorithm is set to identify a specified pattern of data (Fig 3A).
41.	Regarding claim 80, Gilder, Yau and Preslan teach the invention as claimed in claim 79 above, and Preslan further teaches the generating of the blob comprises generating a description of the blob that includes a value of a hash at a point where the fragment represented by the blob was separated from a remaining portion of the file ([0029], [0037]).
42.	Regarding claim 81, Gilder, Yau and Preslan teach the invention as claimed in claim 80 above, and Preslan further teaches the generating of the blob comprises generating an offset value based on a break point of the fragment represented by the blob (Fig 4, element 402).
43.	Regarding claim 82, Gilder, Yau and Preslan teach the invention as claimed in claim 81 above, and Preslan further teaches the generating of the blob comprises generating a hash of complete contents of the blob, wherein the hash of the complete contents of the blob is an identifier for the blob ([0029], [0039]-[0050]).
44.	Regarding claim 83, Gilder, Yau and Preslan teach the invention as claimed in claim 81 above, and Preslan further teaches the generating of the blob comprises generating a list of blobs representing the content of the file ([0029], [0039]-[0050]).
45.	Regarding claim 84, Gilder, Yau and Preslan teach the invention as claimed in claim 83 above, and Preslan further teaches the generating of the blob includes generating a content hash that comprises a hash of the list of blobs representing the content of the file, wherein the content hash is an identifier for the file ([0029], [0039]-[0050]).46.	Regarding claim 85, Gilder, Yau and Preslan teach the invention as claimed in claim 84 above, and Preslan further teaches the generating of the blob includes generating a name hash that comprises a hash of a file name corresponding to the file ([0029], [0039]-[0050]).
47.	Regarding claim 86, Gilder, Yau and Preslan teach the invention as claimed in claim 85 above, and Preslan further teaches the generating of the blob includes generating a file hash that comprises a hash of a combination of the content hash and a name hash ([0029], [0039]-[0050]).48.	Regarding claim 87, Gilder, Yau and Preslan teach the invention as claimed in claim 86 above, and Preslan further teaches generating of the blob includes generating a path hash that comprises a hash of the file name and a file path corresponding to the content of the file ([0029], [0039]-[0050]).49.	Regarding claim 88, Gilder, Yau and Preslan teach the invention as claimed in claim 87 above, and Preslan further teaches the generating of the blob includes generating a metadata hash that comprises a hash of file metadata of the file (Fig 4, element 408).50.	Regarding claim 89, Gilder, Yau and Preslan teach the invention as claimed in claim 88 above, and Preslan further teaches the platform generates a record for the file, and the record comprises Nob hashes of the file, the content hash, the file hash, the path hash and the metadata hash (col 6 , Fig 4, element 408).

51.	Regarding claim 91, Gilder, Yau and Preslan teach the invention as claimed in claim 79 above, and Preslan further teaches the generating of the blob comprises generating a size of the blob (Fig 3A,element 320).
52.	Regarding claim 92, Gilder, Yau and Preslan teach the invention as claimed in claim 79 above, and Preslan further teaches the file is described as a list of blobs comprising the file (Fig 6 & 7).
53.	Regarding claim 93, Gilder, Yau and Preslan teach the invention as claimed in claim 79 above, and Preslan further teaches each agent stores a blob locally at the client device hosting the agent (Fig 3B), and transfers a blob that is previously unreported to central storage of the platform ([0029], [0039]-[0050]).

54.	Regarding claim 94, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches wherein the platform comprises a policy database and a rules engine (col 8, lines 57-67 and col 9, lines 5 “Distribution lists and records of clients requesting data and those clients storing data can be stored in databases accessible to the servers 51, 71. The distribution-coordinating servers 51, 71 can be configured to determine optimal data flow across the network.  Optimal data distribution rates can be determined based on a number of useful heuristics, such as network topology, relative bandwidths between nodes, and physical locations of nodes.”

55.	Regarding claim 95, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches analyzing each file of the content (col 5, lines 25-37“the nodes 51 60, 71 82 can include software and/or hardware components for verifying user authenticity and the integrity of data being transferred.  For example, the nodes can perform data integrity checks using hashing or checksum techniques, such as an MD5 hash, or other suitable coding techniques.”).
82Attorney Docket No. MEMO.P008
56.	Regarding claim 96, Gilder, Yau and Preslan teach the invention as claimed in claim 95 above, and further Yau teaches delineating each file of the content as at least one of business content and personal content (col 5, lines 25-37“the nodes 51 60, 71 82 can include software and/or hardware components for verifying user authenticity and the integrity of data being transferred.  For example, the nodes can perform data integrity checks using hashing or checksum techniques, such as an MD5 hash, or other suitable coding techniques.”).

57.	Regarding claim 97, Gilder, Yau and Preslan teach the invention as claimed in claim 96 above, and further Yau teaches determining for the business content a 5 confidentiality level of each file of the content (col 5, lines 25-37“the nodes 51 60, 71 82 can include software and/or hardware components for verifying user authenticity and the integrity of data being transferred.  For example, the nodes can perform data integrity checks using hashing or checksum techniques, such as an MD5 hash, or other suitable coding techniques.” And col 5, lines 44-59).

58.	Regarding claim 98, Gilder, Yau and Preslan teach the invention as claimed in claim 96 above, and further Yau teaches scanning and extracting key terms from each file of the content (col 2, lines 65-66“scanning a file system and processing each file in the file system” and col6, lines 42-69).

59.	Regarding claim 99, Gilder, Yau and Preslan teach the invention as claimed in claim 98 above, and further Yau teaches comparing the key terms across an enterprise and generating a list of enterprise-specific key terms (col 5, lines 25-37 and col6, lines 42-69).

60.	Regarding claim 100, Gilder, Yau and Preslan teach the invention as claimed in claim 98 above, and further Yau teaches wherein the determining of the confidentiality level comprises identifying specific key terms of the key terms (col 5, lines 25-37 and col6, lines 42-69).

61.	Regarding claim 101, Gilder, Yau and Preslan teach the invention as claimed in claim 97 above, and further Yau teaches wherein the generating of the metadata comprises generating the metadata to include the confidentiality level of corresponding content (col 5, lines 25-37 and col6, lines 42-69).

62.	Regarding claim 102, Gilder, Yau and Preslan teach the invention as claimed in claim 97 above, and further Yau teaches controlling access to each file of the content 20 based on the confidentiality level (col 5, lines 25-37 and col6, lines 42-69).

63.	Regarding claim 103, Gilder, Yau and Preslan teach the invention as claimed in claim 102 above, and further Yau teaches wherein the controlling of the access comprises controlling viewing of each file of the content (col 5, lines 25-37 and col6, lines 42-69, data integrity check).

64.25 46646464	Regarding claim 104, Gilder, Yau and Preslan teach the invention as claimed in claim 102 above, and further Yau teaches wherein the controlling of the access comprises controlling downloading of each file of the content (col 5, lines 25-37 and col6, lines 42-69, data integrity check).

65.	Regarding claim 105, Gilder, Yau and Preslan teach the invention as claimed in claim 102 above, and further Yau teaches wherein the controlling of the access comprises controlling accessing of each file of the content (col 5, lines 25-37 and col6, lines 42-69, data integrity check).
83Attorney Docket No. MEMO.P008
66.	Regarding claim 106, Gilder, Yau and Preslan teach the invention as claimed in claim 102 above, and further Yau teaches wherein the controlling of the access comprises controlling copying of each file of the content (col 5, lines 25-37 and col6, lines 42-69, data integrity check).

5 496767.	Regarding claim 107, Gilder, Yau and Preslan teach the invention as claimed in claim 102 above, and further Yau teaches wherein the controlling of the access comprises controlling distributing of each file of the content (col 5, lines 25-37 and col6, lines 42-69, data integrity check).

68.	Regarding claim 108, Gilder, Yau and Preslan teach the invention as claimed in claim 95 above, and further Yau teaches delineating each file of the content based on inferences made from the content (col 5, lines 25-37 and col6, lines 42-69, data integrity check).

69.	Regarding claim 109, Gilder, Yau and Preslan teach the invention as claimed in claim 95 above, and further Yau teaches delineating each file of the content based on syntax of the content (col 5, lines 25-37“the nodes 51 60, 71 82 can include software and/or hardware components for verifying user authenticity and the integrity of data being transferred.  For example, the nodes can perform data integrity checks using hashing or checksum techniques, such as an MD5 hash, or other suitable coding techniques.”).

70.	Regarding claim 110, Gilder, Yau and Preslan teach the invention as claimed in claim 95 above, and further Yau teaches identifying business content of the content 15 across at least one of the locations and the plurality of agents, wherein the identifying of the business content comprises using at least one of document name, document size, proximity, key word comparison, and hash comparison (col 5, lines 25-37“the nodes 51 60, 71 82 can include software and/or hardware components for verifying user authenticity and the integrity of data being transferred.  For example, the nodes can perform data integrity checks using hashing or checksum techniques, such as an MD5 hash, or other suitable coding techniques.”).

71.	Regarding claim 111, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches controlling collaboration among a plurality of 20 devices accessing a file of the content (Abstract and col 8, lines 57-67 and col 9, lines 5 “Distribution lists and records of clients requesting data and those clients storing data can be stored in databases accessible to the servers 51, 71. The distribution-coordinating servers 51, 71 can be configured to determine optimal data flow across the network.  Optimal data distribution rates can be determined based on a number of useful heuristics, such as network topology, relative bandwidths between nodes, and physical locations of nodes.”

72.	Regarding claim 112, Gilder, Yau and Preslan teach the invention as claimed in claim 111 above, and further Yau teaches controlling editing of content among a plurality of devices simultaneously editing a file of the content (col 3, lines 23-27, and col 8, lines 57-67).

725 5555555787755737377773.	Regarding claim 113, Gilder, Yau and Preslan teach the invention as claimed in claim 111 above, and further Yau teaches tracking activity involving a file of the content (Abstract and col 3, lines 23-27, and col 8, lines 57-67 and col 6, lines 42-51, tracking the flow of data).

74.	Regarding claim 114, Gilder, Yau and Preslan teach the invention as claimed in claim 111 above, and further Yau teaches tracking revision history of a file of the content (col 3, lines 23-27, and col 8, lines 57-67 and col 6, lines 42-51, tracking the flow of data).
84Attorney Docket No. MEMO.P008
75.	Regarding claim 115, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches mobile device management that includes monitoring and controlling access to the content via mobile devices (Abstract  and col 3, lines 23-27, and col 8, lines 57-67 and col 6, lines 42-51, tracking the flow of data).

5 587676	Regarding claim 116, Gilder, Yau and Preslan teach the invention as claimed in claim 115 above, and further Yau teaches wherein the mobile device management comprises tracking location of a mobile device (Abstract and col 4, lines 21-29, “The transmission instructions can include information regarding the location of the data, as well as a set of clients indicating downstream recipients of the data.”).

77.	Regarding claim 117, Gilder, Yau and Preslan teach the invention as claimed in claim 116 above, and further Yau teaches wherein the mobile device management comprises controlling access to the content based on the location (Abstract and col 4, lines 21-29, “The transmission instructions can include information regarding the location of the data, as well as a set of clients indicating downstream recipients of the data.”).

78.	Regarding claim 118, Gilder, Yau and Preslan teach the invention as claimed in claim 115 above, and further Yau teaches wherein the mobile device management comprises tracking data of a mobile device (col 3, lines 23-27, and col 8, lines 57-67 and col 6, lines 42-51, tracking the flow of data).

79.	Regarding claim 119, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, and further Yau teaches coupling a console to the platform, wherein 15 the console includes automated activity monitoring, auditing, and reporting involving the content (Abstract, “The distribution-coordinating server monitors the locations of data sources and the statuses of data transfers between clients.  By tracking the locations of data on the network and client data requests, the distribution-coordinating server can instruct the clients to perform data pushes and/or pulls to coordinate large-scale distributions of data among a multitude of clients.  Metadata describing the data and clients can be exchanged between the clients and the distribution-coordinating server to coordinate the data distributions.”)

80.	Regarding claim 120, Gilder, Yau and Preslan teach the invention as claimed in claim 119 above, and further Yau teaches controlling via the console activity involving the content (Abstract, “The distribution-coordinating server monitors the locations of data sources and the statuses of data transfers between clients through console”).

81.	Regarding claim 121, Gilder, Yau and Preslan teach the invention as claimed in claim 120 above, and further Yau teaches controlling via the console the location (Abstract, “The distribution-coordinating server monitors the locations of data sources and the statuses of data transfers between clients through console”).

82.	Regarding claim 122, Gilder, Yau and Preslan teach the invention as claimed in claim 120 above, and further Yau teaches wherein the controlling of the activity comprises at least one of controlling viewing of each file of the content, controlling downloading of 25 each file of the content, controlling accessing of each file of the content, controlling copying of each file of the content, and controlling distributing of each file of the content (Abstract, “The distribution-coordinating server monitors the locations of data sources and the statuses of data transfers between clients through console”).
85Attorney Docket No. MEMO.P008
83.        Regarding claim 123-125 (Currently amended), same as claim 1


84.     Claims 17-20, 22-30, 35, 36, 39, 40, 43-45, 49, 53, 54, 56-73 are rejected under pre-AIA  35 U.S.C.103 (a) as being unpatentable over Gilder et al (US 20100179940 A1) In view of Yau et al (US 7,155,487 B2) and further in view of Prestan et al (US 20100106691 A1) as claimed in claim 1 above and further in view of Matsuura (US 7126909 B2).

85.	Regarding claim 17, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, but did not specifically teach the plurality of agents collectively store the content as directed by the platform. 
However Matsuura teaches the plurality of agents collectively store the content as directed by the platform (Fig 2, col 4 lines 42-46). 
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the plurality of agents collectively store the content as directed by the platform suggested in Matsuura 's system into Gilder, Yau and Preslan combined system and by incorporating Matsuura into Gilder, Yau and Preslan combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).
86.	Regarding claim 18, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above , but did not specifically teach the plurality of agents collectively transfer the content as directed by the platform . 
However Matsuura teaches the plurality of agents collectively transfer the content as directed by the platform (Abstract, line 4-7).
 It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the plurality of agents collectively transfer the content as directed by the platform suggested in Matsuura 's system into Gilder, Yau and Preslan combined system and by incorporating Matsuura into Gilder, Yau and Preslan combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).
89.	Regarding claim 19, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, But did not specifically teach the plurality of agents collectively perform processing operations on the content as directed by the platform. 
However Matsuura teaches the plurality of agents collectively perform processing operations on the content as directed by the platform (Fig 2, col 6, line 66-67 & col 7, line 1). 
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the plurality of agents collectively perform processing operations on the content as directed by the platform suggested in Matsuura 's system into Gilder, Yau and Preslan combined system’s and by incorporating Matsuura into Gilder, Yau and Preslan combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).
90.	Regarding claim 20, Hubbard and Yau teach the invention as claimed in claim 1 above, but did not specifically teach that each agent of each client device indexes content of memory accessible by the client device. 
However Matsuura teaches each agent of each client device indexes content of memory accessible by the client device (col 4, line 33-41, each call agent has access to his data). 
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of each agent of each client device indexes content of memory accessible by the client device suggested in Matsuura 's system into Hubbard-Yau combined system’s and by incorporating Matsuura into Hubbard-Yau combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).
91.	Regarding claim 22, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, but did not specifically teach each agent includes at least one library, wherein a library represents a device to which the agent has access including at least one of read access and write access. 
However Matsuura teaches each agent includes at least one library, wherein a library represents a device to which the agent has access including at least one of read access and write access (col 7, line 31-34). 
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of each agent includes at least one library, wherein a library represents a device to which the agent has access including at least one of read access and write access suggested in Matsuura 's system into Gilder, Yau and Preslan combined system’s and by incorporating Matsuura into Gilder, Yau and Preslan combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).
92.	Regarding claim 23, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 22 above, and Matsuura further teaches the plurality of databases includes a libraries database that comprises a list of libraries corresponding to the plurality of agents, wherein each library of the grid is separately represented in the libraries database (col 3, line 46-54).
93.	Regarding claim 24, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 23 above, and further Matsuura teaches each agent has access to each library corresponding to the agent (col 3, line 55-62).

94.	Regarding claim 25, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 22 above, and further Matsuura teaches the plurality of databases include a goals database that comprises a list of the goals (col 4 , line 33-41,when data updated is needed (state of content), the goal is updating data), wherein each goal of the list of goals is generated by the platform and corresponds to at least one library, wherein the goal is used to execute operations on corresponding library contents (col  7 , line 17-30 & col 7, line 51-60).
95.	Regarding claim 26, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 25 above, and further Matsuura teaches wherein the list of goals comprises a collection of libraries on which tasks are to be performed (col 7, line 17-30).
96.	Regarding claim 27, Gilder, Yau, Preslan and Matsuura the invention as claimed in claim 25 above, and further Matsuura teaches each goal corresponds to at least one library (col 7, line 51-56) and is used by an agent to execute at least one task on content of a corresponding library (col 6, line 65-67 & col 7, line 1).
97.	 Regarding claim 28, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 25 above, and further Matsuura teaches the platform uses the goals to read a plurality of libraries of the plurality of agents (col 1, line 52-63).
98.	Regarding claim 29, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 25 above, and further Matsuura teaches the platform uses the goals to identify at least one of inconsistencies and discrepancies in the content accessible by the plurality of agents (col 1, line 61-63).
99.	Regarding claim 30, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 29 above, and further Matsuura teaches the platform uses the goals to generate at least one task to eliminate at least one of inconsistencies and discrepancies identified in the content (col 1, line 63-67).
100.	Regarding claim 35, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, but did not specifically teach the plurality of databases include a synchronization database that includes and maintains a record of the plurality of agents . 
However Matsuura teaches the plurality of databases include a synchronization database that includes and maintains a record of the plurality of agents (Fig 2A, database of client capabilities balancing vectors). 
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the plurality of databases include a synchronization database that includes and maintains a record of the plurality of agents suggested in Matsuura 's system into Gilder, Yau and Preslan combined system’s and by incorporating Matsuura into Gilder, Yau and Preslan combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).
101.	Regarding claim 36, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 35 above, and further Matsuura teaches the synchronization database includes a record of file states of content of the plurality of agents (col 5, line 41-51).
102.	Regarding claim 39, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 1 above, and further Matsuura teaches the platform controls transfer of content among client devices using the plurality of agents (col 1, line 52-58).
103.	Regarding claim 40, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 39 above, and further Matsuura teaches the platform controls synchronizing of the content among client devices using the plurality of agents, wherein the synchronizing of the content includes synchronizing the content in response to changes in the content (col 1, line 65-67).104.	Regarding claim 43, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, but did not specifically teach the plurality of tasks includes a scan task. 
However Matsuura teaches the plurality of tasks includes a scan task (col 6, line 65-67 & col 7, line 1-4).
 It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the plurality of tasks includes a scan task suggested in Matsuura 's system into Gilder, Yau and Preslan combined system’s and by incorporating Matsuura into Gilder, Yau and Preslan combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).
105.	Regarding claim 44, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 43 above, and further Matsuura teaches the scan task includes the agent recursively monitoring a library corresponding to the agent  (col 6, line 65-67 & col 7, line 1-4) and reporting to the platform any changes  to the library (col 7, line 8-9).
106.	Regarding claim 45, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 45 above, and further Matsuura teaches the reporting comprises placing a file of the library that includes the changes in a local database of the client device hosting the agent, and Yau further teaches providing the metadata of the local database to the platform (col 5, line 44-51).
107.	Regarding claim 49, Gilder, Yau and Preslan teach the invention as claimed in claim 46 above, but did not specifically teach the write task comprises conditions of completion. 
	However Matsuura teaches the write task comprises conditions of completion (col 1, line 65-67, condition = data are equal).
 It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the write task comprises conditions of completion suggested in Matsuura 's system into Gilder, Yau and Preslan combined system’s and by incorporating Matsuura into Gilder, Yau and Preslan combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).108.	Regarding claim 53, Gilder, Yau and Preslan teach the invention as claimed in claim 52 above, but did not specifically teach in response to the task the agent determines if the file is present at the remote storage device and uploads the representation of the file to the remote storage device when the file is determined to be absent. 
However Matsuura teaches in response to the task the agent determines if the file is present at the remote storage device (col 4, line 33-35), and uploads the representation of the file to the remote storage device when the file is determined to be absent (col 4, line38-41). 
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of in response to the task the agent determines if the file is present at the remote storage device and uploads the representation of the file to the remote storage device when the file is determined to be absent suggested in Matsuura 's system into Gilder, Yau and Preslan combined system’s and by incorporating Matsuura into Gilder, Yau and Preslan combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).
109.	Regarding claim 54, Gilder, Yau and Preslan teach the invention as claimed in claim 51 above, but did not specifically teach the upload task includes the agent copying at least one blob of a file from the device accessible by the agent to the remote storage device. 
However Matsuura teaches the upload task includes the agent copying at least one blob of a file from the device accessible by the agent to the remote storage device (abstract, line 2-10). 
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the upload task includes the agent copying at least one blob of a file from the device accessible by the agent to the remote storage device suggested in Matsuura 's system into Gilder, Yau and Preslan combined system’s and by incorporating Matsuura into Gilder, Yau and Preslan combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).

110.	Regarding claim 56, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, but did not specifically teach the plurality of tasks includes a delete task.
However Matsuura teaches the plurality of tasks includes a delete task (col 1, line 65-67, updating data include deleting data).
 It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the plurality of tasks includes a delete task .However Matsuura teaches the plurality of tasks includes a delete task suggested in Matsuura 's system into Gilder, Yau and Preslan combined system’s and by incorporating Matsuura into Gilder, Yau and Preslan combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).
111.	Regarding claim 57, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, but did not specifically teach task comprises a plurality of phases including at least one of queued, pending, and completed, wherein the platform tracks the phase of each task of the plurality of tasks.
However Matsuura teaches a task comprises a plurality of phases including at least one of queued, pending, and completed, wherein the platform tracks the phase of each task of the plurality of tasks (col 7, line 31-37). 
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of the task comprises a plurality of phases including at least one of queued, pending, and completed, wherein the platform tracks the phase of each task of the plurality of tasks suggested in Matsuura 's system into Gilder, Yau and Preslan combined system’s and by incorporating Matsuura into Gilder, Yau and Preslan combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).
112.	Regarding claim 58, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, but did not specifically teach each agent maintains locally at the client device tasks assigned to the agent.
However Matsuura teaches each agent maintains locally at the client device tasks assigned to the agent (col 7, line 38-45, Fig 6A). 
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of each agent maintains locally at the client device tasks assigned to the agent suggested in Matsuura 's system into Gilder, Yau and Preslan combined system’s and by incorporating Matsuura into Gilder, Yau and Preslan combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).
113.	Regarding claim 59, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 58 above, and further Matsuura teaches the agent periodically polls the platform to identify assigned tasks (col 7, line 38-45, Fig 6A).
114.	Regarding claim 60, Gilder, Yau and Preslan teach the invention as claimed in claim 1 above, but did not specifically teach an agent comprises a hierarchy for locating task information needed to complete a task and located at a remote device .
However Matsuura teaches an agent comprises a hierarchy for locating task information needed to complete a task and located at a remote device (Fig 7B). 
It would have been obvious to a person of ordinary skill in the art the time the invention was made to incorporate the concept of an agent comprises a hierarchy for locating task information needed to complete a task and located at a remote device  suggested in Matsuura 's system into Gilder, Yau and Preslan combined system’s and by incorporating Matsuura into Gilder, Yau and Preslan combined system because all systems are directed to management and distribution over a network would provide a system and method allowing centralized call control data management for a plurality of call agents distributed in the packet-based network (Matsuura, col 1, line 36-39).
115.	Regarding claim 61, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 60 above, and further Matsuura teaches the hierarchy comprises the agent searching a local database of the client device hosting the agent (Fig 7B, element 609).

116.	Regarding claim 62, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 61 above, and Yau further teaches the hierarchy comprises the agent communicating with at least one peer agent of the plurality of agents to locate the task information (Fig 1, abstract, line 2-4).
117.	Regarding claim 63, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 62 above, and Yau further teaches the agent comprises identity of peer agents that possess the task information (col 5, line 52-56, Client identity).
118.	Regarding claim 64, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 62 above, and Matsuura teaches the hierarchy comprises the agent retrieving the task information from a remote storage device (col 4, line 33-35).
119.	Regarding claim 65, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 64 above, and Matsuura teaches the agent receives from the platform the identity of peer agents in an ordered list and searches for the task information in accordance with the ordered list (col 7, line 31-37).
120.	Regarding claim 66, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 1 above, and Matsuura teaches each agent includes a plurality of components executing in parallel (Fig 2).
121.	Regarding claim 67, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 66 above, and further Matsuura teaches the plurality of components include a provider component that retrieves tasks designated for the agent from the platform and stores retrieved tasks in a task database local to the client device hosting the agent (Abstract, line 7-9 & col 4 , line 38-41 & Fig 2).
122.	Regarding claim 68, Gilder, Yau, Preslan and Matsuura the invention as claimed in claim 67 above, and further Matsuura teaches the plurality of components comprise a task execution component (Fig 2, col 4 , line 38-41 (the call control)).
123.	Regarding claim 69, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 68 above, and further Matsuura teaches the plurality of components include a runner component that monitors the task database, retrieves each task from the task database (Fig 5B, element 406), and provides a retrieved task to the task execution component and designates the retrieved task to have a pending status (Fig 5B, element 409).
124.	Regarding claim 70, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 69 above, and further Matsuura teaches the task execution component executes the task (Fig 2, col 4, line 38-41 (the call control)), and reports status of task execution to the runner component(Fig 5A & 5B element 404).
125.	Regarding claim 71, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 70 above, and further Matsuura teaches the runner component reports the status to the task database (Fig 5A & 5B, element 405). 

126.	Regarding claim 72, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 71 above, and further Matsuura teaches the plurality of components include an update component that monitors the task database for tasks having a completed status (Fig 5B, element 407), and reports status information of completed tasks to the platform (Fig 5B, element 409).
127.	Regarding claim 73, Gilder, Yau, Preslan and Matsuura teach the invention as claimed in claim 72 above, and further Matsuura teaches the platform updates the plurality of databases in response to the status information (Fig 7A, element 607).

Respond to Amendments and Arguments
128.	Claims 1-93 and 123-125 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-94 and 94-96 of co-pending United States (US) Patent Application Number 13/738,796. Applicant is willing to submit a Terminal Disclaimer at an appropriate time if the Double Patenting rejection is maintained.

129.       Applicant’s 35 U.S.C. § 103 arguments on claims () has been fully considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment presented above, 35 USC § 103. 

128.	Regarding dependent claims, inherit the deficiency of the independent claim 1, 123, 124 and 125 due to their dependencies.

130.	Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the amended claims.

CONCLUSION
131. 	The Applicant’s amendment necessitated a new ground of rejection.  Therefore, THIS ACTION IS MADE FINAL.
132.	Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466.  The examiner can normally be reached on Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169